Citation Nr: 0513713	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial evaluation for bilateral 
pes planus with left hallux valgus, initially assigned a 10 
percent rating.

2.  Entitlement to a higher initial evaluation for tendonitis 
of the right shoulder, initially assigned a 10 percent 
rating. 

3.  Entitlement to a higher initial evaluation for abdominal 
adhesions, initially assigned a 10 percent rating. 

4.  Entitlement to a higher initial evaluation for sinusitis, 
initially assigned a 10 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1978 to July 2000.  
She served in the Southwest Asian Theater during the Persian 
Gulf War from October 17, 1990, to April 16, 1991.

This matter comes for the Board of Veterans Appeals (Board) 
on appeal from a September 2000 and later rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted service connection for 
bilateral pes planus with left hallux valgus, tendonitis of 
the right shoulder, abdominal adhesions, and sinusitis, and 
assigned a 10 percent evaluation for each condition.  

This case was remanded in November 2003 and has been returned 
for review by the Board.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is not more than 
moderate, and is manifested by pain and discomfort in 
walking, but not marked deformity, characteristic 
callosities, swelling, or accentuated pain on manipulation.

2.  The veteran's right shoulder disability has been 
primarily manifested by complaints of joint pain, and is 
productive of mild impairment; there is no limitation of 
motion or chronic pain on motion.

3.  The postoperative residuals of C-section (abdominal 
adhesions) are manifested by moderate symptoms including 
abdominal pain and cramping without evidence of partial 
obstruction manifested by delayed motility of barium meal.

4.  The veteran's sinusitis is manifested by subjective 
complaints of runny nose along with drainage, and the need 
for medication; with no objective evidence of symptoms of 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for pes 
planus are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.40, Part 4, Diagnostic Code 5276 
(2004).

2.  The criteria for a rating in excess of 10 percent for 
right shoulder tendonitis are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, 
Diagnostic Codes 5201, 5203 and 5024 (2004).

3.  The criteria for a rating in excess of 10 percent for the 
residuals of C-sections including abdominal adhesions are not 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 7301 (2004).

4.  The criteria for a rating in excess of 10 percent for 
chronic sinusitis are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.97 Part 4, Diagnostic Code 6513 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she should be granted higher 
disability ratings for her service-connected disabilities.  

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In September 2000, the RO granted service connection for the 
disabilities listed on the title page.  A VCAA-compliant 
letter was not sent to the appellant until July 2002, 
subsequent to the September 2000 rating action.  The July 
2002 letter provided notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to identify 
any additional evidence or information which she wanted VA to 
get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication of the claims 
for increased ratings, therefore, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini II.  However, the Board finds 
that any defect with respect to the VCAA notice-timing 
requirement in this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A statement of the case (SOC) and supplemental statement of 
the case (SSOC) was provided to the appellant.  Moreover, the 
claims have been readjudicated by the RO without "taint" 
from prior decisions.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  

The Board finds that the SOC, SSOC, Board Remand, and 
correspondence from the RO to the veteran, including the July 
2002 letter, notified her of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence she was expected to provide.  The July 2002 
letter also contained the "fourth element" (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession).  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to her claims have been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.



Factual Background

The veteran was treated for various disabilities during 
service, including pes planus and hallux valgus.  
Bunionectomy involving the left foot and arthroplasty 
involving both feet were performed in 1994.  For the 
remainder of service she continued treatment for bilateral 
foot pain with a predominant diagnosis of bilateral pes 
planus.  

Service medical records show that the veteran received 
treatment for right shoulder tendonitis beginning in November 
1998.

Service medical records show that the veteran underwent 
Cesarean sections (C-sections) in 1988 and 1993.  Thereafter, 
she was treated for chronic abdominal pain and pelvic pain, 
which was considered probably due to adhesions.  Surgical 
lysis of abdominal adhesions was performed in September 1997.  
She continued her complaints of abdominal pain.  In June 
1999, she was seen for possible plastic surgery for revision 
of scar tissue from her C-section.

Throughout service she received treatment for rhinitis and 
maxillary sinusitis.

A pre discharge examination was conducted in February 2000.  
The veteran reported her medical history and then current 
symptoms.  She reported bilateral foot and right shoulder 
pain.  She had a pulling C-section keloid causing pelvic and 
lower abdominal pain.  She also noted persistent sinus 
problems.  She reported that she had been fitted with 
orthotics for bilateral pes planus and had undergone surgical 
correction for bilateral hallux valgus and hammertoe 
deformities in 1994.  She reported that she had current 
persistent bilateral foot pain that she rated as a 9, on a 
scale of 0 to 10.  She also reported pain with prolonged 
standing.  She was unable to run or wear high-heeled shoes 
because of her feet.  She reported that she was put on a P2 
profile because of her feet.  

She further stated that she had experienced right shoulder 
pain since November 1999 but denied any specific trauma.  She 
reported intermittent pain occurring approximately one time a 
month that she rated as a 9 on a 0 to 10 scale.  She 
indicated that it took approximately one week to resolve.  
Cold weather aggravated this condition.  She also reported 
pain with lifting and carrying.  She took Naprosyn to control 
her symptoms.  

In regard to her abdomen, she reported that her first child 
was delivered by emergency C-section that resulted in a 
thickened keloid.  She reported progressive pulling from the 
scar over the years with traction on her pelvis causing sharp 
pain with menses.  She reported that she underwent surgical 
lysis of adhesions in 1997 but reported that the menstrual 
pain continued.  She also experienced pain with forward 
flexion.  She indicated that she was scheduled for a surgical 
consultation with plastic surgery for possible revision of 
the scar.  

On examination of the skin there was a surgical scar on the 
first MP joint of the left foot, and on the third and fourth 
toes.  There were scars on the third, fourth and fifth toes 
of the right foot.  There was a 16-centimeter (cm.) surgical 
keloid across the lower abdomen/pelvis with soft tissue folds 
overriding the scar.  Examination of the right shoulder 
revealed pain on internal and external rotation.  There was 
also abdominal pain noted on rotation.  Examination of the 
feet revealed bilateral pes planus with 18°degrees of 
residual hallux valgus on the left.  All other joints had 
full range of motion.  The muscle strength was 5/5 
throughout.  X-ray of the sinus was normal.  X-ray of the 
feet on weight-bearing revealed bilateral hallux valgus 
20°degrees on the left and 13°degrees on the right.  There 
was slight plantar deviation of the calcaneus.  VA X-ray of 
November 1998 revealed an 8-degree calcaneal pitch on the 
left consistent with pes planus.  There was a calcaneal pitch 
on the right, which was 10 degrees, borderline, below normal.  
X-ray of the right shoulder revealed some prominence of the 
greater tuberosity with adjacent sclerosis consistent with 
rotator cuff tendonopathy.  The diagnoses included history of 
abdominal adhesions secondary to C-section; bicipital 
tendonitis of the right shoulder, chronic; symptomatic 
bilateral pes planus with left hallux valgus.

Based on in-service treatment, the RO in September 2000, 
granted service connection for bilateral pes planus, left 
hallux valgus with an evaluation of 10 percent, effective 
August 2000 under Diagnostic Code 5276; tendonitis of the 
right shoulder with an evaluation of 10 percent, effective 
August 2000 under Diagnostic Codes 5024 and5203; abdominal 
adhesions with an evaluation of 10 percent, effective August 
2000 under Diagnostic Code 7301; sinusitis with an evaluation 
of 0 percent, effective August 2000 under Diagnostic Code 
6513.

A VA examination was conducted in April 2001.  The veteran 
reported her medical and service history.  In regards to her 
abdomen, she reported that surgery had been recommended to 
her.  She was offered either plastic surgery to remove the 
keloids or a total abdominal hysterectomy.  She indicated 
that she did not take any medication for her abdominal pain.  
On physical examination her abdomen was solid and nontender.  
There was a well-healed C-section scar.  There was no obvious 
external abnormality of keloids and there were no masses 
appreciated.  The abdomen was nontender and bowel sounds were 
present.

She also presented complaints of right shoulder pain.  On 
physical examination there was full range of motion.  
Abduction, flexion, internal and external rotation were full 
without any evidence of abnormality.

She also complained of bilateral foot pain, which was 
aggravated by prolonged standing and driving.  She indicated 
that she was unable to wear heels because of foot pain.  On 
physical examination she had bilateral flat feet.  There was 
evidence of well-healed bunionectomy and surgical scars on 
the toes.  There were no other abnormalities noted.  The feet 
were nontender.

The veteran reported that she experienced sinus infections 
approximately every two months.  She was currently getting 
over an infection at that time.  When she did have an 
infection, symptoms include sore throat, red eyes, congestion 
and draining nasal mucosa.  She required antibiotics multiple 
times a year.  At that time, her sinuses were nontender.  
There was no evidence of congestion.  Her nasal mucosa was 
pink.  Her oropharynx was clear.  

The diagnoses were: 1) History of abdominal adhesions 
secondary to C-sections performed in the past.  These 
adhesions continued to give her abdominal pain and may 
require surgical repair in the future. 2) History of right 
shoulder tendonitis.  No evidence of current problems on 
examination.  3) History of flat feet as well as hammertoes 
and bunionectomy.  This condition necessitates her wearing 
flat, comfortable shoes, and requires her to avoid prolonged 
standing or driving.  4) Chronic sinusitis.

The July 2002 rating decision increased the veteran's 
evaluation for sinusitis to 10 percent, effective August 
2000.

The record contains Blanchfield Army Community Hospital 
outpatient records that date between 2001 and 2002.  The 
veteran complained of abdominal pain.  She underwent 
extensive diagnostic testing.  A gastroenterology 
consultation report dated in January 2002 shows that the 
veteran described her medical history and current symptoms.  
On examination, the abdomen was soft and mildly tender to 
palpation throughout.  There was no guarding or rebound.  The 
abdomen was nondistended.  There was a transverse abdominal 
scar.  

The examiner noted that the veteran had prominent menstrual 
cramping with her periods.  She had not tried early onset 
continuous NSAIDS for her problem.  It was noted that the 
veteran had been told that she had prominent adhesions 
pushing down on the uterus but the examiner indicated that 
she could not judge if these were playing any role in her 
symptoms.  Further, the examiner noted that the veteran did 
not describe symptoms that were expected for intermittent 
small bowel obstruction.  Further, most of her 
gastrointestinal (GI) symptoms occurred during the day with 
some abdominal muscle cramping on occasion.  The examiner 
noted that her symptoms appeared more similar to abdominal 
wall spasms than GI complaints.  Metamucil was recommended.

Blanchfield Army Community Hospital outpatient records dated 
in August and September 2002 notes that the veteran continued 
complaints of bilateral feet pain.  The reported diagnoses 
included Achilles tendonitis and plantar fasciitis, 
bilateral.

VA examination was conducted in December 2002.  The veteran 
reported her symptoms, which included right shoulder, 
abdominal, and bilateral foot pain.  She indicated that she 
had chronic abdominal cramping.  She also noted more frequent 
episodes of sinusitis.  She reported that she had been 
treated with antibiotic within the past year.  On 
examination, her conjunctivae were not injected.  Her nasal 
turbinates were inflamed.  There was sniffling with mild 
pharyngeal erythema.  Her neck was supple without 
lymphadenopathy.  Her lungs were clear.  

Her right shoulder range of motion was intact.  She had pain 
with flexion beyond 90 degrees.  Her external and internal 
rotation was normal to 90 degrees.  There was no crepitus or 
effusion.

Her abdomen was soft and nontender.  It was nondistended with 
positive bowel sounds. There was no hepatosplenomegaly.  Her 
abdominal scar was well-healed and there was no evidence of 
keloid formation.  She had normoactive bowel sounds.  

Flatfeet were noted bilaterally.  There were no bunions.  Her 
ankles were not swollen.  Dorsiflexion was to 20 degrees and 
plantar flexion was 45 degrees, bilaterally.  There was no 
varus or valgus angulation.  The diagnoses were pes planus, 
right shoulder pain, chronic sinusitis, and abdominal pain.  

VA examinations were conducted in April 2004.  The veteran 
reported her service and medical history.  She reported that 
she experienced bilateral foot, right shoulder, and abdominal 
pain.  She indicated that she had a history of sinusitis.  
She described having postnasal drip, rhinorrhea, and runny 
eyes.  Her symptoms were worse whenever there was a weather 
change.  She stated that she had to use antibiotics two to 
three times in the "left ear" (sic; probably "last year").  
She never had an incapacitating episode that lasted more than 
two days.  She had not had any sinus surgery.  She took 
Allegra-D on an as needed basis.  She had taken Amoxicillin 
for the previous two weeks.  

On physical examinations her arches were noted to 
reconstitute with toe raise and Jack test.  She had a mild 
bunion deformity, bilaterally.  There were no hammertoes 
present.  Her feet were flexible.  She walked with a normal 
gait.  The range of motion of the ankles was normal.  She was 
able to dorsiflex 10°degrees and plantar flex 45 degrees.  
She also had good motion in her forefoot.  She had normal 
sensation in her foot.

She had full range of motion of the right shoulder.  She was 
able to forward flex symmetrically bilaterally, with 
approximately 170°degrees of forward flexion, 107°degrees of 
abduction, 6°degrees of external rotation, and 10 degrees of 
internal rotation.  She had negative Hawkins and Neer 
impingement.  She had no apprehension.  She had tenderness 
with any touching of the shoulder, even touching the skin.

Examination of the sinus nares revealed erythema and 
congestion.  The congestion was greater on the left than her 
right naris, but the passage was intact.  There were no 
polyps present and there was no purulent drainage.  She had 
no sinus tenderness to palpation.

Concerning abdominal adhesion.  She had a soft nontender 
abdomen with normal bowel sounds.  There was a Pfannenstiel's 
incision, which did have some keloid formation.  There was 
normal active bowel sounds.

In reporting the diagnostic assessment, it was noted that the 
veteran had very vague complaints concerning her shoulders.  
The examiner indicated that she might have had bursitis in 
the past but did not appear to have a currently.  She did not 
have any range of motion loss.  The examiner stated that for 
any provocative examination, she has no problem related to 
bursitis.  She described diffuse tenderness, which is 
nondescript in the shoulder.

Concerning her feet she did have flat feet, bilaterally, but 
did not use any arch support.  Her pain is somewhat in the 
arch but also more over her bunions.  The examiner concluded 
that the bunions were unrelated to flat feet but were 
relative to shoe wear.  Furthermore, the bunions should not 
be considered military related.  The examiner stated that she 
would be better off with arch support.

Moreover, her sinuses appeared more like allergic rhinitis on 
top of chronic sinusitis.  However, this was not 
debilitating.  She did not need any surgery.

In regard to her abdominal pain, there were no adhesions 
present.  She did not have any obstruction.  She did have 
some occasional cramps.  The examiner indicated that it was 
impossible to tell if these were adhesions but they were more 
likely not.  

In an August 2004 addendum, the examiner noted that her flat 
feet were not causing her significant problems.  The rest of 
the initial report was unchanged.

Blanchfield Army Community Hospital outpatient records date 
between 2000 and 2004 show that the veteran received periodic 
treatment for various disorders including sinusitis, plantar 
fasciitis, menstrual cramping and pain as well as, pelvic 
pain.

Criteria and Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of her disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

The veteran appealed the initial assignment for the 
evaluations of her service-connected disabilities.  The Board 
has considered whether "staged" ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A) pes planus rating

The RO has evaluated the veteran's pes planus under 38 C.F.R. 
4.71a, Diagnostic Code 5276.  Pursuant to this code, a 
pronounced impairment, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent rating for a bilateral disorder and a 
30 percent rating for a unilateral disorder.  When impairment 
is severe, with objective evidence of marked deformity, pain 
on manipulation and accentuated by use, indication of 
swelling on use, and characteristic callosities, the ratings 
are 30 percent and 20 percent for bilateral and unilateral 
flatfoot, respectively.  The impairment is considered 
moderate, permitting a 10 percent rating, if the weight-
bearing line is over or medial to the great toe, if there is 
inward bowing of the tendo Achillis, and pain on manipulation 
and use of the feet, bilateral or unilateral.

The veteran has reported that she suffers from continuous 
bilateral foot pain.  The Board has carefully considered the 
veteran's allegations to the extent of her current 
disability.  However, in reviewing the veteran's medical 
records, the findings do not show a disability that 
approximates the severe impairment required for the next 
higher rating.  38 C.F.R. § 4.7.  Specifically, the veteran 
did not show pain on manipulation, characteristic 
callosities, marked deformity, or swelling--criteria that 
must be met for an evaluation of 30 percent for a bilateral 
disability.  Therefore, the current 10 percent rating is more 
appropriate and must be continued.

B) right shoulder rating

The rating schedule provides that malunion of the clavicle or 
scapula, or nonunion without loose movement warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. Part 4, Code 
5203.  

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence (e.g., in-service examination of February 2000) 
shows that the veteran is right-handed.  Consequently, for 
rating purposes, the right shoulder is the dominant 
extremity.

The veteran reported multiple complaints, including pain and 
weakness.  However, there was no reported evidence of 
nonunion with loose movement or dislocation.  The Board 
recognizes that the functional limitations due to pain must 
be accounted for in the disability evaluation, under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The VA examination reports 
have noted normal range of motion with pain on touching.  The 
Board is obligated to take the veteran's reports of painful 
motion into consideration.  38 C.F.R. § § 4.40, 4.45.  In 
this case, limited motion was not reported during this time 
period.  Although the veteran's subjective pain certainly 
causes some discomfort, she does not exhibit more than mild 
objective findings, as noted above.  There is no recent 
evidence of redness, heat, instability or swelling.  
Moreover, there is no evidence that the right arm motion is 
limited to shoulder level.  Therefore, a higher rating is not 
warranted under any applicable diagnostic code.

There are other diagnostic codes concerning other impairment 
of the right shoulder that provide for a higher rating, but 
the manifestations required for the assignment of a higher 
schedular rating are not shown. 

C) abdominal adhesions rating

The RO has rated the veteran's abdominal adhesions under 
Diagnostic Code 7301, which rates peritoneal adhesions.  
Ratings for adhesions of the peritoneum will be considered 
when there is a history of an operative, traumatic, or 
infectious process involving the intra-abdominal area.  In 
addition, there must be at least two of the following:  
disturbance of motility, actual partial obstruction, reflex 
disturbances, and the presence of pain.  A 10 percent 
evaluation requires moderate adhesions with pulling pain on 
attempting work or pulling pain which is aggravated by 
movements of the body, or with occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention.  A 30 percent evaluation 
requires moderately severe adhesions with partial obstruction 
manifested by delayed motility of a barium meal and less 
frequent and less prolonged episodes of pain than are present 
with severe adhesions.  A 50 percent evaluation requires 
severe adhesions with definite partial obstruction shown by 
X-ray study, frequent and prolonged episodes of severe colic, 
distention, nausea or vomiting following severe peritonitis, 
a ruptured appendix, a perforated ulcer, or an operation with 
drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.

Upon review of all the evidence of record, the Board finds 
that there is simply not enough objective, credible evidence 
to support a schedular evaluation in excess of 10 percent for 
this service-connected disability.  The reported complaints 
of intermittent pain and cramping are recognized.  However, a 
10 percent evaluation has already been assigned, and the 
Board finds that those symptoms are adequately contemplated 
in that assigned rating.  The evidence of record indicates 
that the veteran's digestive system was within normal limits 
with no pathology referable to bowel obstruction.  While the 
appellant has reported recurrent pain, and cramping, as a 
requirement for an evaluation of 30 percent for moderately 
severe peritoneal adhesions, there must be evidence of 
partial gastrointestinal obstruction manifested by delayed 
motility of barium meal.  Neither the examination reports nor 
the clinical records document such obstruction, and the 10 
percent evaluation currently assigned encompasses the 
veteran's complaints of pain, and cramping.

The Board also recognizes the presence of a well-healed 
scarring, incidental to the previous C-sections.  Here, the 
Board points out that the abdominal scar is well healed and 
there is no evidence of increased disability associated with 
the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.

D) sinusitis rating

The general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) are as follows: a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 50 percent rating 
is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

In considering the criteria, the evidence does not show that 
she would meet the requirement of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment.  
While the veteran received treatment for sinusitis during 
military service, it is significant to note that the medical 
records disclose that she has received clinical treatment for 
sinusitis only twice since service discharge.  Further, she 
has not presented any evidence of prolonged treatment with 
antibiotics since that time.  The veteran has reported that 
she has been treated with Amoxicillin; however, the objective 
evidence does not show that she receive prolonged treatment 
as defined by the VA.  Nor does the evidence show that the 
sinus condition has ever been described as incapacitating.  

Further it has not been shown that she has more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A review of the record does not show that these 
symptoms have been attributed to her sinusitis.  Therefore, 
based on review of the record, the Board finds that the 
evidence does not provide a basis for a higher evaluation.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation greater than 10 
percent for pes planus is denied.

Entitlement to a disability evaluation greater than 10 
percent for the right shoulder, tendonitis is denied.

Entitlement to a disability evaluation greater than 10 
percent for abdominal adhesions is denied.

Entitlement to a disability evaluation greater than 10 
percent for sinusitis is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


